Exhibit 10.1
SUPPORT AGREEMENT
BY AND AMONG
BUCKEYE PARTNERS, L.P.
AND
BGH GP HOLDINGS, LLC
ARCLIGHT ENERGY PARTNERS FUND III, L.P.
ARCLIGHT ENERGY PARTNERS FUND IV, L.P.
KELSO INVESTMENT ASSOCIATES VII, L.P.
KEP VI, LLC
DATED AS OF JUNE 10, 2010

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
ARTICLE I GENERAL
    1  
 
       
1.1 Defined Terms
    1  
 
       
ARTICLE II VOTING
    2  
 
       
2.1 Agreement to Vote
    2  
 
       
2.2 No Inconsistent Agreements
    3  
 
       
2.3 Proxy
    3  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
    3  
 
       
3.1 Representations and Warranties of the Unitholders
    3  
 
       
3.2 Representations and Warranties of Partners
    5  
 
       
ARTICLE IV OTHER COVENANTS
    5  
 
       
4.1 Prohibition on Transfers, Other Actions
    5  
 
       
4.2 Distributions, etc.
    5  
 
       
4.3 No Solicitation
    5  
 
       
4.4 Notice of Proposals Regarding Prohibited Transactions
    6  
 
       
4.5 Further Assurances
    6  
 
       
4.6 Unitholder Capacity
    6  
 
       
4.7 Continued Ownership of Holdings GP and General Partner Interest in Holdings
    7  
 
       
4.8 Registration Rights
    7  
 
       
ARTICLE V MISCELLANEOUS
    7  
 
       
5.1 Termination
    7  
 
       
5.2 No Ownership Interest
    7  
 
       
5.3 Publicity
    7  
 
       
5.4 Notices
    8  
 
       
5.5 Interpretation
    9  
 
       
5.6 Counterparts
    10  
 
       
5.7 Entire Agreement
    10  
 
       
5.8 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial
    10  
 
       
5.9 Amendment; Waiver
    11  
 
       
5.10 Remedies.
    11  
 
       
5.11 Severability
    11  
 
       
5.12 Action by Partners
    11  
 
       
5.13 Successors and Assigns; Third Party Beneficiaries
    12  

 



--------------------------------------------------------------------------------



 



SUPPORT AGREEMENT
     SUPPORT AGREEMENT, dated as of June 10, 2010 (this “Agreement”), by and
among Buckeye Partners, L.P., a Delaware limited partnership (“Partners”), and
BGH GP Holdings, LLC, a Delaware limited liability company (“Holdings
Unitholder”), ArcLight Energy Partners Fund III, L.P., a Delaware limited
partnership, ArcLight Energy Partners Fund IV, L.P., a Delaware limited
partnership, Kelso Investment Associates VII, L.P., a Delaware limited
partnership, and KEP VI, LLC, a Delaware limited liability company
(collectively, the “Unitholders” and, individually, a “Unitholder”).
W I T N E S S E T H:
     Whereas, concurrently with the execution of this Agreement, Partners,
Buckeye GP LLC, a Delaware limited liability company (“Partners GP”), Buckeye GP
Holdings L.P., a Delaware limited partnership (“Holdings”), MainLine Management
LLC, a Delaware limited liability company (“Holdings GP”), and Grand Ohio, LLC,
a Delaware limited liability company (“MergerCo”), are entering into an
Agreement and Plan of Merger, dated as of the date hereof (as amended,
supplemented, restated or otherwise modified from time to time, the “Merger
Agreement”) pursuant to which, among other things, MergerCo will merge with and
into Holdings and each outstanding Common Unit and Management Unit of Holdings
will be converted into the right to receive the merger consideration specified
therein;
     Whereas, as of the date hereof, each Unitholder is the record and/or
beneficial owner, in the aggregate, of the number of Common Units and Management
Units set forth opposite such Unitholder’s name on Schedule I hereto (the
“Existing Units”); and
     Whereas, as a material inducement to Partners entering into the Merger
Agreement, Partners has required that the Unitholders agree, and the Unitholders
have agreed, to enter into this Agreement and abide by the covenants and
obligations with respect to the Existing Units set forth herein.
     Now Therefore, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:
ARTICLE I
GENERAL
     1.1 Defined Terms. The following capitalized terms, as used in this
Agreement, shall have the meanings set forth below. Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed thereto in the
Merger Agreement.
     “Affiliate” has the meaning set forth in Rule 405 of the rules and
regulations under the Securities Act, unless otherwise expressly stated herein.
For purposes of this Agreement, with respect to each Unitholder or other Person,
Affiliate shall not include Holdings or any Person that is directly or
indirectly, through one or more intermediaries, controlled by Holdings. For the
avoidance of doubt, no officer or director of Holdings, Holdings GP, Partners,
Partners GP or

 



--------------------------------------------------------------------------------



 



any of their controlled Affiliates shall be deemed to be an Affiliate of a
Unitholder or other Person by virtue of his or her status as a director or
officer of Holdings, Holdings GP, Partners, Partners GP or any of their
controlled Affiliates.
     “Beneficial Ownership” by a Person of any securities includes ownership by
any Person who, directly or indirectly, including through any contract,
arrangement, understanding, relationship or otherwise, has or shares (i) voting
power which includes the power to vote, or to direct the voting of, such
security; and/or (ii) investment power which includes the power to dispose, or
to direct the disposition, of such security; and shall otherwise be interpreted
in accordance with the term “beneficial ownership” as defined in Rule 13d-3
adopted by the Securities and Exchange Commission under the Exchange Act;
provided that for purposes of determining Beneficial Ownership, a Person shall
be deemed to be the Beneficial Owner of any securities which such Person has, at
any time during the term of this Agreement, the right to acquire pursuant to any
agreement, arrangement or understanding or upon the exercise of conversion
rights, exchange rights, warrants or options, or otherwise (irrespective of
whether the right to acquire such securities is exercisable immediately or only
after the passage of time, including the passage of time in excess of 60 days,
the satisfaction of any conditions, the occurrence of any event or any
combination of the foregoing). The terms “Beneficially Own” and “Beneficially
Owned” shall have a correlative meaning.
     “Transfer” means, directly or indirectly, to sell, transfer, assign,
pledge, encumber, hypothecate or similarly dispose of (by merger (including by
conversion into securities or other consideration), by tendering into any tender
or exchange offer, by testamentary disposition, by operation of law or
otherwise), either voluntarily or involuntarily, or to enter into any contract,
option or other arrangement or understanding with respect to the voting of or
sale, transfer, assignment, pledge, encumbrance, hypothecation or similar
disposition of (by merger, by tendering into any tender or exchange offer, by
testamentary disposition, by operation of law or otherwise).
ARTICLE II
VOTING
     2.1 Agreement to Vote. Each Unitholder hereby irrevocably and
unconditionally agrees that, during the term of this Agreement, at the Holdings
Meeting and at any other meeting of the unitholders of Holdings, however called,
including any adjournment or postponement thereof, and in connection with any
written consent of the unitholders of Holdings relating to the Merger or an
Acquisition Proposal, such Unitholder shall to the fullest extent that the
Existing Units are entitled to vote thereon or consent thereto:
          (a) appear at each such meeting or otherwise cause its Existing Units
to be counted as present thereat for purposes of calculating a quorum; and
          (b) vote (or cause to be voted), in person or by proxy, or deliver (or
cause to be delivered) a written consent covering all of the Existing Units
(i) in favor of the approval and adoption of the Merger Agreement, the approval
of the Merger and any other action required in furtherance thereof submitted for
the vote or written consent of unitholders; (ii) against any

2



--------------------------------------------------------------------------------



 



action or agreement that would result in a breach of any covenant,
representation or warranty or any other obligation or agreement of Holdings or
Holdings GP contained in the Merger Agreement; (iii) against any Acquisition
Proposal; and (iv) against any action, agreement or transaction that would or
would reasonably be expected to materially impede, interfere with, delay,
postpone, discourage, frustrate the purposes of or adversely affect the Merger
or the other transactions contemplated by the Merger Agreement.
     2.2 No Inconsistent Agreements. Each Unitholder hereby covenants and agrees
that, except for this Agreement, such Unitholder (a) has not entered into, and
shall not enter into at any time while this Agreement remains in effect, any
voting agreement or voting trust with respect to its Existing Units, (b) has not
granted, and shall not grant at any time while this Agreement remains in effect,
a proxy, consent or power of attorney with respect to its Existing Units (other
than a proxy or proxies to vote its Existing Units in a manner consistent with
this Agreement) and (c) shall not knowingly take any action at any time while
this Agreement remains in effect that would make any representation or warranty
of such Unitholder contained herein untrue or incorrect in any material respect
or have the effect of preventing or disabling such Unitholder from performing
any of its obligations under this Agreement in any material respect.
     2.3 Proxy. In order to secure the obligations set forth herein, Unitholder
hereby irrevocably appoints during the term of this Agreement as its proxy and
attorney-in-fact, as the case may be Keith St.Clair and William Schmidt, in
their respective capacities as officers of Partners or Partners GP, and any
individual who shall hereafter succeed to any such officer of Partners or
Partners GP, as the case may be, and any other Person designated in writing by
Partners or Partners GP (collectively, the “Grantees”), each of them
individually, with full power of substitution, to vote or execute written
consents with respect to the Existing Units in accordance with Section 2.1 and,
in the discretion of the Grantees, with respect to any proposed postponements or
adjournments of any annual or special meeting of the Unitholders of Holdings at
which any of the matters described in Section 2.1(b) are to be considered;
provided that any exercise of this proxy by such Grantees shall be subject to
the approval of such exercise by the Partners Audit Committee. To the fullest
extent permitted by law, this proxy is coupled with an interest and shall be
irrevocable, and each Unitholder will take such further action or execute such
other instruments as may be necessary to effectuate the intent of this proxy and
hereby revokes any proxy previously granted by such Unitholder with respect to
the Existing Units to the extent that such proxy is inconsistent with the
provisions of this Agreement. Partners may terminate this proxy with respect to
any Unitholder at any time at its sole election by written notice provided to
such Unitholder.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     3.1 Representations and Warranties of Each Unitholder. Each Unitholder
hereby severally but not jointly represents and warrants to Partners as follows:
          (a) Organization; Authorization; Validity of Agreement; Necessary
Action. Such Unitholder has the requisite power and authority to execute and
deliver this

3



--------------------------------------------------------------------------------



 



Agreement, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery by such Unitholder
of this Agreement, the performance by it of the obligations hereunder and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by such Unitholder, and no other actions or proceedings on the part
of such Unitholder are necessary to authorize the execution and delivery of this
Agreement, the performance by such Unitholder of its obligations hereunder or
the consummation of the transactions contemplated hereby. This Agreement has
been duly executed and delivered by such Unitholder and, assuming the due
authorization, execution and delivery of this Agreement by Partners, constitutes
a legal, valid and binding agreement of such Unitholder, enforceable against it
in accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equitable principles.
          (b) Ownership. Such Unitholder’s Existing Units are Beneficially Owned
by such Unitholder as set forth on Schedule I hereto. Holdings Unitholder has
good and marketable title to the Existing Units, free and clear of any Lien.
Holdings Unitholder has and will have at all times through the Closing Date sole
voting power (including the right to control such vote as contemplated herein),
sole power of disposition, sole power to issue instructions with respect to the
matters set forth in Article II hereof, and sole power to agree to all of the
matters set forth in this Agreement, in each case with respect to all of
Holdings Unitholder’s Existing Units.
          (c) No Violation. Neither the execution and delivery of this Agreement
by such Unitholder nor the performance by such Unitholder of its obligations
under this Agreement will (i) result in a violation or breach of or conflict
with any provisions of, or constitute a default (or an event which, with notice
or lapse of time or both, would constitute a default) under, or result in the
termination, cancellation of, or give rise to a right of purchase under, or
accelerate the performance required by, or result in a right of termination or
acceleration under, or result in the creation of any Lien upon any of the
Existing Units or result in being declared void, voidable, or without further
binding effect, or otherwise result in a material detriment to such Unitholder
under, any note, bond, mortgage, indenture, deed of trust, license, contract,
lease, agreement or other instrument or obligation of any kind to which such
Unitholder is a party or by which such Unitholder or any of its respective
properties, rights or assets may be bound or (ii) violate any judgments,
decrees, injunctions, rulings, awards, settlements, stipulations, orders
(collectively, “Orders”) or laws applicable to such Unitholder or any of its
material properties, rights or assets or result in a violation or breach of or
conflict with its certificate of incorporation or bylaws, partnership agreement,
or limited liability company agreement (as applicable).
          (d) Consents and Approvals. No consent, approval, Order or
authorization of, or registration, declaration or filing with, any governmental
authority is necessary to be obtained or made by such Unitholder in connection
with such Unitholder’s execution, delivery and performance of this Agreement or
the consummation by such Unitholder of the transactions contemplated hereby,
except (i) for any reports under Sections 13(d) and 16 of the Exchange Act as
may be required in connection with this Agreement and the transactions
contemplated hereby, (ii) as set forth in the Merger Agreement or (iii) as would
not reasonably be expected to prevent, materially delay or otherwise materially
impair such Unitholder’s ability to perform its obligations hereunder.

4



--------------------------------------------------------------------------------



 



          (e) Absence of Litigation. There is no action, litigation or
proceeding pending and no Order of any governmental authority outstanding nor,
to the knowledge of such Unitholder, is any such action, litigation, proceeding
or Order threatened, against such Unitholder or its Existing Units which may
prevent or materially delay such Unitholder from performing its obligations
under this Agreement or consummating the transactions contemplated hereby.
          (f) Reliance by Partners. Such Unitholder understands and acknowledges
that Partners is entering into the Merger Agreement in reliance upon such
Unitholder’s execution and delivery of this Agreement and the representations
and warranties of such Unitholder contained herein.
     3.2 Representations and Warranties of Partners. Partners hereby represents
and warrants to each Unitholder that the execution and delivery of this
Agreement by Partners and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of
Partners.
ARTICLE IV
OTHER COVENANTS
     4.1 Prohibition on Transfers, Other Actions. Each Unitholder hereby agrees
not to (i) acquire any additional Common Units or Management Units or other
voting equity interests of Holdings or any securities convertible into or
exchangeable for Common Units or other voting equity interests of Holdings
(other than the acquisition of additional Common Units upon conversion of
Management Units outstanding as of the date hereof), (ii) Transfer any of the
Existing Units, Beneficial Ownership thereof or any other interest therein;
(iii) enter into any agreement, arrangement or understanding with any Person, or
take any other action, that violates or conflicts with or would reasonably be
expected to violate or conflict with, or result in or give rise to a violation
of or conflict with, Unitholder’s representations, warranties, covenants and
obligations under this Agreement; or (iv) take any action that could restrict or
otherwise affect Unitholder’s legal power, authority and right to comply with
and perform its covenants and obligations under this Agreement. Any Transfer in
violation of this provision shall be null and void.
     4.2 Distributions, etc. In the event of a unit split, unit distribution, or
any change in the Common Units and/or Management Units by reason of any
split-up, reverse unit split, recapitalization, combination, reclassification,
exchange of units or the like, the term “Existing Units” shall be deemed to
refer to and include such units as well as all such unit distributions and any
securities into which or for which any or all of such units may be changed or
exchanged or which are received in such transaction.
     4.3 No Solicitation. Subject to Section 4.6, each Unitholder agrees that it
will not, and shall use its reasonable best efforts to cause its Representatives
not to, directly or indirectly through another Person, (i) knowingly solicit,
initiate or encourage the submission of any Acquisition Proposal or the making
or consummation thereof, (ii) participate in any discussions or negotiations
regarding, or furnish to any Person any nonpublic information about Holdings or

5



--------------------------------------------------------------------------------



 



Partners in connection with, or otherwise cooperate in any way with, any
Acquisition Proposal, (iii) make or participate in, directly or indirectly, a
“soliciation” of “proxies” (as such terms are used in the rules of the U.S.
Securities and Exchange Commission) or powers of attorney or similar rights to
vote, or seek to advise or influence any Person with respect to the voting of,
any Common Units or Management Units in connection with any vote or other action
on any matter, other than to recommend that holders of Common Units and
Management Units vote in favor of the approval and adoption of the Merger and
the Merger Agreement and as otherwise expressly provided in this Agreement, or
(iv) agree or publicly propose to do any of the foregoing. Each Unitholder
hereby represents that, as of the date hereof, such Unitholder is not engaged in
any discussions or negotiations with respect to any Acquisition Proposal and
shall use its reasonable best efforts to cause such Unitholder’s Representatives
to immediately cease and cause to be terminated all existing discussions or
negotiations with any Person conducted heretofore with respect to any
Acquisition Proposal and request the prompt return or destruction of all
confidential information previously furnished and will take commercially
reasonable steps to inform its Representatives of the obligations undertaken by
such Unitholder pursuant to this Agreement, including this Section 4.3.
     4.4 Notice of Proposals Regarding Prohibited Transactions. Each Unitholder
hereby agrees to notify Partners as promptly as practicable (and in any event
within 48 hours after receipt) in writing of any written inquiries or proposals
which are received by, or any written requests for information from, or any
written request to initiate negotiations or discussions with, Unitholder or any
of its Affiliates (other than its Representatives acting in their capacity as an
officer or director of Holdings GP) with respect to any Acquisition Proposal
(including the material terms thereof and the identity of such person(s) making
such inquiry or proposal, requesting such information or seeking to initiate
such negotiations or discussions, as the case may be).
     4.5 Further Assurances. From time to time, at Partners’ request and without
further consideration, each Unitholder shall execute and deliver such additional
documents and take all such further action as may be reasonably necessary or
advisable to effect the actions and consummate the transactions contemplated by
this Agreement.
     4.6 Unitholder Capacity. Each Unitholder has entered into this Agreement
solely in its capacity as a Beneficial Owner of Existing Units. Notwithstanding
anything to the contrary contained in this Agreement: (i) none of the provisions
of this Agreement shall be construed to prohibit, limit or restrict any
Representative of a Unitholder who is an officer of Holdings GP or Partners GP
or a member of the Partners GP Board or Holdings GP Board from exercising his or
her fiduciary duties to Holdings or Partners by voting or taking any other
action whatsoever in his or her capacity as an officer or director, including
with respect to the Merger Agreement and the transactions contemplated thereby;
and (ii) no action taken by Holdings or Partners in respect of any Acquisition
Proposal shall serve as the basis of a claim that a Unitholder is in breach of
its obligations hereunder notwithstanding the fact that such Unitholder’s
Representative, in his or her capacity as an officer or director of Holdings GP
or Partners GP, has provided advice or assistance to Holdings or Partners in
connection therewith.

6



--------------------------------------------------------------------------------



 



     4.7 Continued Ownership of Holdings GP and General Partner Interest in
Holdings.
          (a) Each of the Unitholders agrees not to Transfer its ownership
interest in Holdings Unitholder, or Beneficial Ownership thereof or any other
interest therein, and to cause Holdings Unitholder not to dissolve or liquidate,
prior to the earlier of (i) the date of refinancing or termination of that
certain Credit Agreement by and among Partners, the several banks and other
financial institutions party thereto and the administrative agent, dated as of
November 13, 2006, as amended, supplemented and modified from time to time or
(ii) August 14, 2013, in one or more Transfers that would cause them to cease to
collectively own, beneficially or of record, directly or indirectly at least 35%
of the outstanding equity interests of Holdings Unitholder (such earlier date,
the “Applicable Date”).
          (b) Holdings Unitholder agrees not to Transfer its ownership interest
in Holdings GP, or Beneficial Ownership thereof or any other interest therein,
and to cause Holdings GP not to dissolve or liquidate, prior to the Applicable
Date.
          (c) Each of the Unitholders agrees to cause Holdings GP not to
transfer its general partner interest in Holdings, or Beneficial Ownership
thereof or any other interest therein, prior to the Applicable Date.
     4.8 Registration Rights. At the Effective Time, Partners and the
Unitholders shall enter into a Registration Rights Agreement substantially in
the form attached hereto as Annex A.
ARTICLE V
MISCELLANEOUS
     5.1 Termination. This Agreement shall remain in effect until the earliest
to occur of (i) the Effective Time; (ii) a Holdings Change in Recommendation,
(iii) the termination of the Merger Agreement in accordance with its terms; or
(iv) the written agreement of the Unitholders and Partners to terminate this
Agreement. After the occurrence of such applicable event, this Agreement shall
terminate and be of no further force and effect; provided, that, notwithstanding
termination of this Agreement upon the Effective Time under clause (i) above,
Section 4.7 shall remain in full force and effect until the Applicable Date and
this Article V (except Sections 5.2 and 5.3) shall remain in full force and
effect until the Applicable Date. Nothing in this Section 5.1 and no termination
of this Agreement shall relieve or otherwise limit any party of liability for
any breach of this Agreement occurring prior to such termination.
     5.2 No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Partners any direct or indirect ownership or incidence of
ownership of or with respect to any Existing Units. All rights, ownership and
economic benefit relating to the Existing Units shall remain vested in and
belong to each Unitholder, and Partners shall have no authority to direct such
Unitholder in the voting (except as otherwise provided herein) or disposition of
any of the Existing Units.
     5.3 Publicity. Each Unitholder hereby permits Partners and Holdings to
include and disclose in the Registration Statement, the Joint Proxy Statement
and in such other schedules,

7



--------------------------------------------------------------------------------



 



certificates, applications, agreements or documents as such entities reasonably
determine to be necessary or appropriate in connection with the consummation of
the Merger and the transaction contemplated in the Merger Agreement such
Unitholder’s identity and ownership of the Existing Units and the nature of such
Unitholder’s commitments, arrangements and understandings pursuant to this
Agreement.
     5.4 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given (1) on the date of delivery, if delivered
personally, (2) on the first Business Day following the date of dispatch if
delivered by a recognized next day courier service and (3) on the fifth Business
Day following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid. All notices hereunder shall be
delivered as set forth below or pursuant to such other instructions as may be
designated in writing by the party to receive such notice:
     If to Partners, to:
Buckeye Partners, L.P.
One Greenway Plaza, Suite 600
Houston, TX 77046
Attention: General Counsel
     With copies to:
Buckeye Partners, L.P.
One Greenway Plaza, Suite 600
Houston, TX 77046
Attention: Chairman of the Audit Committee
and
Prickett, Jones & Elliott, P.A.
1310 King Street
Wilmington, DE 19801
Tel: 302.888.6500
Fax: 302.658.8111
Attention: John H. Small, Esq.
and
Vinson & Elkins L.L.P.
666 Fifth Avenue, 26th Floor
New York, NY 10103
Tel: 212.237.0000
Attention: Michael J. Swidler, Esq.

8



--------------------------------------------------------------------------------



 



     If to a Unitholder, to:
ArcLight Capital Partners, LLC
Attn: John A. Tisdale
200 Clarendon Street, 55th Floor
John Hancock Tower
Boston, MA 02117
Fax: (617) 867-4698
and
Kelso & Company
Attn: Jim Connors
320 Park Ave., 24th Floor
New York, New York. 10022
Fax: (212) 223-2379
and
BGH GP Holdings, LLC
C/o ArcLight Capital Partners, LLC
Attn: John A. Tisdale
200 Clarendon Street, 55th Floor
John Hancock Tower
Boston, MA 02117
Fax: (617) 867-4698
          with a copy to:
Latham & Watkins LLP
Attn: William N. Finnegan IV, Esq.
          Sean T. Wheeler, Esq.
717 Texas Avenue, Suite 1600
Houston, Texas 77002
Fax: (713) 546-5401
     5.5 Interpretation. The words “hereof,” “herein” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section
references are to this Agreement unless otherwise specified. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The meanings given to
terms defined herein shall be equally applicable to both the singular and plural

9



--------------------------------------------------------------------------------



 



forms of such terms. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. This Agreement is the product of
negotiation by the parties having the assistance of counsel and other advisers.
It is the intention of the parties that this Agreement not be construed more
strictly with regard to one party than with regard to the others.
     5.6 Counterparts. This Agreement may be executed by facsimile and in
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.
     5.7 Entire Agreement. This Agreement, together with the schedule annexed
hereto, and, solely to the extent of the defined terms referenced herein and as
provided in Section 4.3 hereof, the Merger Agreement embodies the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written and oral, that may have related
to the subject matter hereof in any way.
     5.8 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
          (a) This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws thereof. The
parties agree that irreparable damage would occur and that the parties would not
have any adequate remedy at law in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in the Court of
Chancery of the State of Delaware (and any appellate court of the State of
Delaware) and the Federal courts of the United States of America located in the
State of Delaware, this being in addition to any other remedy to which they are
entitled at law or in equity. In addition, each of the parties hereto
(i) consents to submit itself to the personal jurisdiction of the Court of
Chancery of the State of Delaware (and any appellate court of the State of
Delaware) and the Federal courts of the United States of America located in the
State of Delaware in the event any dispute arises out of this Agreement or the
transactions contemplated by this Agreement, (ii) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court and (iii) agrees that it will not bring any action
relating to this Agreement or the transactions contemplated by this Agreement in
any court other than the Court of Chancery of the State of Delaware or a Federal
court of the United States of America located in the State of Delaware. Without
limiting the foregoing, each party agrees that service of process on such party
as provided in Section 5.4 shall be deemed effective service of process on such
party.
          (b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR

10



--------------------------------------------------------------------------------



 



ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION 5.8.
     5.9 Amendment; Waiver. This Agreement may not be amended except by an
instrument in writing signed by Partners and each Unitholder. Each party may
waive any right of such party hereunder by an instrument in writing signed by
such party and delivered to Partners and the Unitholders.
     5.10 Remedies.
          (a) Each party hereto acknowledges that monetary damages would not be
an adequate remedy in the event that any covenant or agreement in this Agreement
is not performed in accordance with its terms, and it is therefore agreed that,
in addition to and without limiting any other remedy or right it may have, the
non-breaching party will have the right to an injunction, temporary restraining
order or other equitable relief in any court of competent jurisdiction enjoining
any such breach and enforcing specifically the terms and provisions hereof. Each
party hereto agrees not to oppose the granting of such relief in the event a
court determines that such a breach has occurred, and to waive any requirement
for the securing or posting of any bond in connection with such remedy.
          (b) All rights, powers and remedies provided under this Agreement or
otherwise available in respect hereof at law or in equity shall be cumulative
and not alternative, and the exercise or beginning of the exercise of any
thereof by any party shall not preclude the simultaneous or later exercise of
any other such right, power or remedy by such party.
     5.11 Severability. Any term or provision of this Agreement which is
determined by a court of competent jurisdiction to be invalid or unenforceable
in any jurisdiction shall, as to that jurisdiction, be ineffective to the extent
of such invalidity or unenforceability without rendering invalid or
unenforceable the remaining terms and provisions of this Agreement or affecting
the validity or enforceability of any of the terms or provisions of this
Agreement in any other jurisdiction, and if any provision of this Agreement is
determined to be so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as is enforceable, in all cases so long as
neither the economic nor legal substance of the transactions contemplated hereby
is affected in any manner adverse to any party or its equityholders. Upon any
such determination, the parties shall negotiate in good faith in an effort to
agree upon a suitable and equitable substitute provision to effect the original
intent of the parties as closely as possible and to the end that the
transactions contemplated hereby shall be fulfilled to the maximum extent
possible.
     5.12 Action by Partners. No waiver, consent or other action by or on behalf
of Partners pursuant to or as contemplated by this Agreement shall have any
effect unless such waiver, consent or other action is expressly approved by the
Partners Audit Committee. No act or failure to act by the Partner GP Board shall
constitute a breach by Partners or Partners GP of

11



--------------------------------------------------------------------------------



 



this Agreement unless such act or failure to act is expressly approved by the
Partners Audit Committee.
     5.13 Successors and Assigns; Third Party Beneficiaries. Neither this
Agreement nor any of the rights or obligations of any party under this Agreement
shall be assigned, in whole or in part (by operation of law or otherwise), by
any party without the prior written consent of the other parties hereto. Subject
to the foregoing, this Agreement shall bind and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and permitted
assigns. Nothing in this Agreement, express or implied, is intended to confer on
any Person other than (a) the parties hereto or (b) the parties’ respective
successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement.
[Remainder of this page intentionally left blank]

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
(where applicable, by their respective officers or other authorized Person
thereunto duly authorized) as of the date first written above.

                          BUCKEYE PARTNERS, L.P.    
 
                        By:   Buckeye GP LLC, its General Partner    
 
                            By:   /s/ Keith E. St.Clair                      
 
          Name:   Keith E. St.Clair    
 
          Title:   Senior Vice President and Chief Financial Officer    

Signature Page to Support Agreement

 



--------------------------------------------------------------------------------



 



            BGH GP HOLDINGS, LLC
      By:   /s/ Frank Loverro         Name:   Frank Loverro        Title:  
Director     

Signature Page to Support Agreement

 



--------------------------------------------------------------------------------



 



                          ARCLIGHT ENERGY PARTNERS FUND III, L.P.    
 
                        By:   ArcLight PEF GP III, LLC,                 Its
General Partner    
 
                            By:   ArcLight Capital Holdings, LLC                
Its Manager    
 
                   
 
          By:   /s/ Daniel R. Revers    
 
                   
 
              Name: Daniel R. Revers    
 
              Title:   Manager    
 
                        ARCLIGHT ENERGY PARTNERS FUND IV, L.P.    
 
                        By:   ArcLight PEF GP IV, LLC,                 Its
General Partner    
 
                            By:   ArcLight Capital Holdings, LLC                
Its Manager    
 
                   
 
          By:   /s/ Daniel R. Revers    
 
                   
 
              Name: Daniel R. Revers    
 
              Title:   Manager    

Signature Page to Support Agreement

 



--------------------------------------------------------------------------------



 



                          KELSO INVESTMENT ASSOCIATES VII, L.P.    
 
                        By:   Kelso GP VII, L.P. , its general partner    
 
                            By:   Kelso GP VII, LLC, its general partner    
 
                   
 
          By:   /s/ Christopher L. Collins    
 
                   
 
              Name: Christopher L. Collins    
 
              Title:   Managing Member    
 
                        KEP VI, LLC    
 
                        By:   /s/ Christopher L. Collins                        
  Name:   Christopher L. Collins             Title:   Managing Member    

Signature Page to Support Agreement

 



--------------------------------------------------------------------------------



 



Schedule I
UNITHOLDER INFORMATION

                                      Existing Units     Common Units  
Management Units     Record   Beneficial   Record   Beneficial Name   Ownership
  Ownership   Ownership   Ownership
BGH GP Holdings, LLC
    17,001,766       17,004,596       509,141       509,141  
ArcLight Energy Partners Fund III, L.P.
    0       0       0       0  
ArcLight Energy Partners Fund IV, L.P.
    0       0       0       0  
Kelso Investment Associates VII, L.P.
    0       0       0       0  
KEP VI, LLC
    0       0       0       0  

 



--------------------------------------------------------------------------------



 



Annex A
FORM OF REGISTRATION RIGHTS AGREEMENT

 